HI7-IH
                                    ELECTRONIC RECORD




 COA #       05-12-01693-CR                         OFFENSE:       31.03


             Vinicio J. Garcia v. The State of
 STYLE:      Texas                                  COUNTY:        Dallas

 COA DISPOSITION:         AFFIRM                    TRIAL COURT:   282nd Judicial District Court


 DATE: 3/13/2014                      Publish: NO   TC CASE #:     F11-57569-S




                           IN THE COURT OF CRIMINAL APPEALS


           Vinicio J. Garcia v. The State of
 STYLE:    Texas

          PEQSE                         Petition
                                                        CCA #:
                                                        CCA Disposition:
                                                                              HIT'I*
 FOR DISCRETIONARY REVIEW IN CCA IS:                    DATE:
                                                        JUDGE:
 DATE:                                                  SIGNED:                            PC:

 JUDGE:       Ajb\    L4aAs*&->~—                       PUBLISH:                          DNP:




                                                                                           MOTION FOR

                                                      REHEARING IN CCA IS:
    PfiO      5& PETITION                             JUDGE:

FOR DISCRETIONARY REVIEW
                                                                               ELECTRONIC RECORD




     ?* tk&rJUDGE